442 F.2d 1339
UNITED STATES of America, Plaintiff-Appellee,v.Harold Bailey McINTYRE, Defendant-Appellant.
No. 71-1035.
United States Court of Appeals, Fifth Circuit.
June 4, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Manuel L. Real, Judge.
John Kirby, Andrew A. Smith, Atlanta, Ga., for appellant.
John W. Stokes, Jr., U. S. Atty., Robert L. Smith, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before GEWIN, BELL, and MORGAN, Circuit Judges.
PER CURIAM:


1
One issue presented on this appeal from a conviction of passing stolen goods moving in interstate commerce, 18 USCA, § 659, is that evidence obtained as a result of a search following an arrest should have been suppressed on the ground that the requisite probable cause was lacking. The district court held to the contrary and we agree. Bailey v. United States, 5 Cir., 1967, 386 F.2d 1.


2
The other issue rests on a claimed violation of Miranda v. Arizona, 1966, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694. This claim is without any merit whatever.


3
Affirmed.